Citation Nr: 0335301	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  03-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 27, 1996, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
August 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered in October 2002 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which it was determined that June 27, 1996, 
was the appropriate effective date for the award of service 
connection for PTSD.  This appeal ensued.

A personal hearing was held, by means of video 
teleconferencing, before the undersigned Acting Veterans Law 
Judge, sitting in Washington, D.C., in April 2003.


FINDING OF FACT

An application for service connection for PTSD was first 
received by VA on June 27, 1996.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than June 27, 1996, for the award of service connection for 
PTSD are not met.  38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the Statement of the Case issued 
in January 2003.  In addition, the RO, by means of a letter 
dated in September 2002, advised him and his representative 
of the provisions of the VCAA, and the obligations and 
responsibilities of both the claimant and VA thereunder with 
regard to the development of a claim.  VA's duty to notify 
has been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

Finally, the Board notes that the requirements set forth by 
the United States Court of Appeals for the Federal Circuit 
with regard to the time period for the submittal of evidence 
by a claimant are satisfied.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Board 
specifically notes that the veteran, in April 2003, waived RO 
review of additional records submitted at that time.  The 
Board deems this request to constitute a waiver of time 
period provisions; action by the Board at this time, 
accordingly, does not contravene the one-year requirement 
stipulated by the Federal Court in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, supra.

II.  Earlier Effective Date

The effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2003).  With specific regard to 
disability claims, the effective date for the award of 
service connection, when the claim for service connection is 
received more than one year following the date of the 
veteran's separation from service, is the date of receipt of 
the claim, or the date that entitlement to service connection 
is shown, whichever date is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2003).  

A claim can be informal in nature; any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If the application is received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (2003).

In the instant case, the basic facts are as follows.  On June 
27, 1996, the Montgomery RO received a request from the 
veteran's then-accredited representative "that he wishes to 
amend his claim for PTSD."  On July 12, 1996, the RO 
received from the veteran a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in which he 
requested, inter alia, service connection for PTSD.  VA 
medical records were thereafter associated with his claims 
folder indicating treatment beginning in approximately 1981 
for mental problems that were variously diagnosed; these 
records also show that PTSD was initially diagnosed in June 
1996.

In a March 1999 statement, a private psychiatrist notes that 
he treated the veteran in the early 1980s for multiple 
diagnoses that "currently could come within the diagnosis" 
of PTSD.  Another private physician, also in March 1999, 
reported that he had been treating the veteran for PTSD since 
1982.  In a statement dated in February 2003, a private 
physician indicates that he reviewed the veteran's medical 
records, and that "some aspects of his mental status as 
presented to me in 1963 (sic) could have been due to PTSD."  
In a March 2003 statement, a private health care provider 
reports that she treated the veteran in 1980 for mental 
problems, and that "I agree with the later diagnosis of PTSD 
resulting from trauma experienced while in the Military in 
Korea."  

The medical evidence clearly shows that the veteran had been 
treated since the early 1980s for mental problems, and that 
these problems were ultimately diagnosed as symptomatic of 
PTSD.  The evidence also clearly shows, however, that the 
medical records whereby those problems were attributed to 
PTSD were received by VA subsequent to June 27, 1996.  Even 
if VA was to construe those private statements as informal 
claims for service connection for PTSD, the fact that they 
were received after the date recognized by VA as the 
appropriate date of receipt of the claim for service 
connection renders them immaterial to the veteran's request 
for an earlier effective date.  

A review of the evidence dated prior to June 27, 1996, 
likewise does not allow VA to assign an effective date 
earlier than that already established.  There is no evidence 
that the veteran filed a claim for service connection by 
August 1966 (within one year after service separation), nor 
does a reading of the medical evidence dated thereafter, as 
discussed above, allow for a finding that the veteran, by 
seeking VA treatment for mental problems, indicated an intent 
to apply for VA benefits.  Even if the VA medical records 
dated in approximately 1981 and thereafter reflected findings 
of PTSD, the critical question before VA would be to 
determine when the claim for benefits was received; it must 
be reiterated that the criteria stipulate that the effective 
date is the date entitlement is shown or the date of receipt 
of the claim, whichever date is later.  It must again be 
emphasized that the VA medical records dated prior to June 
27, 1996, do not demonstrate any intent by the veteran to 
apply for VA benefits, and such records cannot be considered 
to constitute informal claims.

In brief, while entitlement to service connection for PTSD 
may have been demonstrated prior to June 27, 1996, the 
earliest claim for benefits was received on that date.  That 
date, being the later date, is the appropriate effective date 
for the award of service connection for PTSD.


ORDER

Assignment of an effective date earlier than June 27, 1996, 
for the award of service connection for PTSD is denied.




	                        
____________________________________________
	S.M.  CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



